Citation Nr: 0842132	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  07-02 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as due to herbicide exposure.

2.  Entitlement to service connection for fatigue, including 
as due to herbicide exposure.

3.  Entitlement to service connection for muscle weakness, 
including as due to herbicide exposure.

4.  Entitlement to service connection for skin disability, 
including as due to herbicide exposure.

5.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1966 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2006 and August 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  In the January 2006 
decision, the RO denied the veteran's claims for service 
connection for hypertension, skin disability, fatigue, and 
muscle weakness.  In the August 2007 decision, the RO granted 
the veteran's claim for service connection for PTSD and 
awarded an initial disability rating of 30 percent.

The veteran testified before a Decision Review Officer at the 
Nashville RO in January 2008 and before the undersigned 
Veterans Law Judge at a hearing at the RO in July 2008.  
Transcripts of the hearings have been associated with the 
veteran's claims file.

The Board acknowledges that, at the July 2008 hearing, the 
veteran submitted additional evidence.  The Board notes, 
however, that the veteran, through his representative, waived 
initial RO consideration of this evidence at the hearing and 
requested that the Board review the newly submitted evidence 
in the first instance.  There is thus no need for the Board 
to remand for review of this evidence.  See 38 C.F.R. § 
20.1304 (2008).

The decision below addresses the veteran's claims of service 
connection for hypertension, fatigue, and muscle weakness.  
Consideration of the remaining claims on appeal is deferred 
pending completion of the development sought in the remand 
that follows the decision.


FINDINGS OF FACT

1.  The veteran does not have hypertension that is related to 
his military service.

2.  The veteran does not have fatigue that is related to his 
military service.

3.  The veteran does not have muscle weakness that is related 
to his military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service; nor may hypertension be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  The veteran does not have fatigue that is the result of 
disease or injury incurred in or aggravated during active 
military service; nor may fatigue be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).

3.  The veteran does not have muscle weakness that is the 
result of disease or injury incurred in or aggravated during 
active military service; nor may muscle weakness be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1116, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.  

In this respect, through a September 2005 notice letter, the 
veteran received notice of the information and evidence 
needed to substantiate his claims.  Thereafter, the veteran 
was afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has been afforded ample opportunity to 
submit information and/or evidence needed to substantiate his 
claims.  

The Board also finds that the September 2005 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO also notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned September 2005 
letter.

The Board notes that although notice regarding an award of an 
effective date or rating criteria was not provided prior to 
the RO's initial adjudication of the veteran's claims, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the 
veteran was provided such notice via an October 2007 letter.  
The RO then re-adjudicated the veteran's claims in May 2008 
supplemental statements of the case.  The Board does not now 
have such issues before it.  Consequently, a remand for 
additional notification on these questions is not necessary.  
The Board also notes that while the complete notice required 
by the VCAA was not necessarily timely provided to the 
veteran, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims decided 
herein.  The veteran's service treatment records have been 
obtained and associated with the claims file, as have records 
of post-service private and VA treatment.  The veteran was 
given a VA Agent Orange examination in January 2007.  The 
veteran has further been given the opportunity to submit 
evidence, and he and his representative have provided written 
argument in support of his claim.  Otherwise, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, existing records pertinent to 
the claims on appeal that need to be obtained.  The veteran 
has stated in a June 2008 statement that there is no further 
medical evidence available to support his claims.  

The Board is aware that no VA examination was provided to the 
veteran in conjunction with his claim but notes that the 
evidence of record does not call for one.  See 38 C.F.R. § 
3.159(c)(4) (2008).  VA has a duty to provide an examination 
when the record lacks evidence to decide the veteran's claim 
and there is evidence of:  (1) a current disability; (2) an 
in-service event, injury, or disease; and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  Id.  In this case, as 
discussed below, there is no evidence that the veteran's 
hypertension, fatigue, or muscle weakness is service related.  
Specifically, the Board finds that the information and 
evidence of record does not establish that any related event, 
injury, or disease occurred in service.  Additionally, the 
evidence does not sufficiently establish that the veteran had 
hypertension or any related symptomatology during the 
applicable presumptive period.  A medical examination would 
not likely aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease.  As such, VA is not required to afford the 
veteran an examination, and therefore, VA has no duty to 
inform or assist that was unmet.  Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 84-86 (2006) (with no indication that a 
disability or persistent or recurrent symptoms of a 
disability may be associated with the service or another 
service-connected disability, claim may be denied where 
claimant's submissions are insufficient to grant benefits or 
trigger duty to assist).  As the veteran has not satisfied 
all the elements of McLendon, VA is not required to provide 
him with an examination in conjunction with his claims.  
Consequently, a VA medical examination is not necessary to 
decide the claims. The Board thus concludes that VA has no 
duty to assist that was unmet.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

The veteran contends that he has hypertension, fatigue, and 
muscle weakness due to his military service, and in 
particular, to his exposure to Agent Orange while serving in 
Vietnam.  He has stated that he did not have any problems 
with his blood pressure, energy level, or muscle strength 
prior to entering the military but has since developed 
hypertension, fatigue, and muscle weakness.  The Board notes 
that the veteran carries a current diagnosis of hypertension.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  Generally, service connection requires: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough 
that an injury or disease occurred in service; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  When hypertension is manifested to a 
compensable degree within a year of separation from 
qualifying service, it may be presumed to have been incurred 
in or aggravated by active military service.  38 C.F.R. 
§§ 3.307, 3.309.  

VA regulations also provide that certain diseases associated 
with exposure to herbicide agents may be presumed to have 
been incurred in service even if there is no evidence of the 
disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2008).  The 
term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See 38 U.S.C.A. § 1116 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); Veterans Education 
and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).

Here, the record shows that the veteran served as a motor 
vehicle operator and received the Vietnam Service Medal with 
bronze star and Vietnamese Campaign Medal with 60 device for 
his service in Vietnam.  Therefore, exposure to herbicides is 
conceded.  38 C.F.R. § 3.307(a)(6)(iii).  However, 
hypertension is not on the list of diseases noted under 38 
C.F.R. § 3.309 as a disease having a positive association 
with herbicide exposure.  Additionally, it was not shown 
within a year of separation from active military service.  
Therefore, the veteran's hypertension is not presumed to be 
the result of in-service disease or injury.  The Board notes 
in addition that fatigue and muscle weakness are symptoms and 
not diagnosed disabilities in their own right.  See Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (a 
symptom, such as pain or fatigue, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted; an exception to this is for 
undiagnosed illnesses or unexplained multi-symptom illnesses 
identified in Persian Gulf War veterans, which this claimant 
is not; 38 U.S.C.A. § 1117).  Moreover, these symptoms are 
not identified in 38 C.F.R. § 3.309 as having a positive 
association with herbicide exposure.  Further, the record 
does not contain medical evidence linking the veteran's 
hypertension, fatigue, or muscle weakness to herbicide 
exposure.

The Board notes that the presumptive service connection 
procedure does not foreclose proof of direct service 
connection, and the claimant has a right to prove causation.  
See Combee v. Brown, 34 F.3d 1039 (1994).  Here, however, the 
veteran's service treatment records are completely silent as 
to complaints of or treatment for hypertension, fatigue, or 
muscle weakness.  His September 1965 entrance medical 
examination and his March 1969 separation medical examination 
both reveal findings of no abnormalities in the veteran's 
heart or musculoskeletal system.  Further, at the March 1969 
separation examination, the veteran's blood pressure was 
found to be 122/78, a reading considered within normal 
limits.  The veteran himself acknowledged in a July 2006 
statement that, although he claims to have suffered from 
hypertension while serving in Vietnam, he did not seek 
treatment for the claimed disability during service.  

Relevant post-service evidence first reflects treatment for 
hypertension in June 1989.  At that time, the veteran's 
treating physician noted that the veteran had been receiving 
treatment for hypertension for the prior year.  Similarly, a 
letter from the veteran's private treating physician in 
November 2005 indicates that the physician has treated the 
veteran since 1988.  The physician confirmed the veteran's 
diagnosis of hypertension but provided no etiological opinion 
concerning the disorder.  The veteran has continued to 
receive treatment for hypertension on an ongoing basis, but 
no opinion as to the onset of the disorder is present in the 
record.  

The veteran also complained of a "lack of energy" at a 
September 1989 private treatment visit but received no 
treatment for or diagnosis of his complaint at that time.  At 
treatment visits at the VA Knoxville Community Based 
Outpatient Clinic (CBOC) in July 2006 and December 2006, the 
veteran was noted to have normal muscle strength and no 
weakness or paresthesia.  Similarly, treatment reports from 
the veteran's July 2007 treatment at the Murfreesboro campus 
of the VA Tennessee Valley Healthcare System reflect that he 
was found to have normal muscle strength in all extremities 
and a full range of motion.

The veteran testified before a Decision Review Officer at the 
Nashville RO in January 2008 and before the undersigned 
Veterans Law Judge in July 2008.  At the January 2008 
hearing, the veteran stated that he first noticed fatigue and 
muscle weakness "within the last two years."  He reported 
that his VA treating physician attributed the problems to his 
arthritis.  He denied having any muscle weakness while on 
active duty.  He further contended that his claimed fatigue 
and muscle weakness "seems like it's all related to the 
Agent Orange" but stated that he has not had a physician 
attribute the current claimed disabilities to herbicide 
exposure.

At the veteran's July 2008 hearing before the undersigned 
Veterans Law Judge, he stated that he believed his fatigue to 
be related to his arthritis.  He also reported that he was 
not on any medication for fatigue or muscle weakness, 
although he had received medication for low testosterone 
levels that made him "feel a little bit better."  He also 
reiterated his contention that the fatigue and muscle 
weakness are related to his in-service exposure to herbicides 
while stationed in Vietnam.

The Board has considered the evidence of record and finds 
that there is no competent evidence medically relating any 
current hypertension, fatigue, or muscle weakness to military 
service, including to in-service herbicide exposure.  Absent 
a medical opinion in the record of a relationship to military 
service in general, or specifically to exposure to herbicide 
agents during military service, the veteran's claims for 
service connection for hypertension, fatigue, and muscle 
weakness must be denied.  The Board further notes that 
symptoms such as fatigue or muscle weakness, without an 
underlying diagnosis, are not considered disabilities for 
which service connection may be granted.   Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  (As noted above, 
there are exceptions for undiagnosed illness or chronic 
multi-symptom illnesses in Persian Gulf War veterans, but the 
veteran did not have such service.)

As noted above, the veteran has reported that he first 
experienced symptoms of hypertension, which he termed an 
"adrenaline rush," while in service.  The veteran is 
competent to provide testimony concerning factual matters of 
which he has first-hand knowledge (i.e., experiencing chest 
pain or other symptoms either in service or after service).  
See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, 
he is not competent to say that any such symptoms experienced 
in service were a result of or worsened by any incident in 
service or were of a chronic nature to which any current 
disability is attributable.

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a veteran's lay evidence.  Id.  In this case, 
although the veteran has contended that he has suffered from 
hypertension continuously since service, the Board finds 
persuasive that there is no notation in the March 1969 
separation report of medical history or report of medical 
examination concerning hypertension or any symptoms that 
might be associated with it.  Indeed, at that time the 
veteran's heart and blood pressure were found to be normal.  
Likewise, there is no medical evidence demonstrating that, 
before the June 1989 treatment note in which the veteran's 
treating physician acknowledged having treated him for 
hypertension for the previous year, the veteran complained of 
hypertension or any associated symptoms to any medical 
professional at any time since his separation from service. 

Thus, in this case, when weighing the evidence of record, the 
Board finds compelling the lack of any evidence etiologically 
linking the veteran's current hypertension or claimed fatigue 
or muscle weakness to service.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
veteran is simply not competent to provide a probative 
opinion on a medical matter, such the relationship between 
hypertension or other complaints, such as fatigue or muscle 
weakness, and military service.  See Bostain, 11 Vet. App. at 
127.

Based on a review of the foregoing evidence and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for hypertension, fatigue, and muscle 
weakness.  Although the veteran asserts that his 
hypertension, fatigue, and muscle weakness can be attributed 
to his time in service, and particularly his exposure to 
herbicides, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical etiology.  See Bostain, 11 Vet. App. at 
127.  The Board thus concludes that a preponderance of the 
medical evidence of record supports a conclusion that the 
veteran does not have hypertension, fatigue, and muscle 
weakness related to service.  

For all the foregoing reasons, the claims for service 
connection for hypertension, fatigue, and muscle weakness 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for fatigue is denied.

Entitlement to service connection for muscle weakness is 
denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claims for service connection for skin 
disability and for an initial rating in excess of 30 percent 
for PTSD.

Review of the veteran's claims file reflects that a letter 
from the veteran's treating physician in January 2006 
confirms that the veteran carries diagnoses of truncal acne, 
acne rosacea, and seborrheic dermatitis.  The physician 
indicated in the letter that the veteran's history of acne 
"dates back to his Vietnam years" and noted that the 
veteran was exposed to Agent Orange while in service.  
However, the letter does not offer an etiological opinion 
relating the veteran's in-service exposure to herbicides to 
his current diagnoses of skin disability, nor is it clear 
that the physician's note as to the time of onset of the 
disability is based on anything other than the veteran's 
reported history.  Treatment records from the VA Knoxville 
Community Based Outpatient Clinic (CBOC) reflect that the 
veteran was treated in November 2006 for a rash on his chest.  
Notes at that time indicate that the veteran reported 
possibly having suffered from a staph infection while in 
Vietnam but give no indication that the veteran's current 
skin disability is related to any in-service infection or 
that the notation of the reported in-service infection was 
based on any evidence beyond the veteran's unsupported 
statement.

The veteran was additionally provided an Agent Orange 
exposure examination in January 2007.  At that time, the VA 
examiner noted diagnoses of arthritis, hypertension, rosacea, 
and acne.  The examiner further noted the veteran's report 
that he suffered from acne in service, including large, 
infected lesions on his chest that have continued to recur 
since his time in service.  Physical examination revealed 
rosacea.  The examiner diagnosed the veteran with "chronic 
acne vulgaris exacerbated Vietnam."  It is unclear from the 
record, however, whether the VA examiner based this 
etiological conclusion on a review of the veteran's record or 
solely on the veteran's own account of his experiences and 
symptoms both during service and afterward.

A review of the veteran's claims file further reflects that 
he has received ongoing treatment at the Murfreesboro campus 
of VA's Tennessee Valley Healthcare System (TVHS), as well as 
at the Knoxville CBOC.  Records in the file specifically 
document treatment at the Knoxville CBOC through May 2008 and 
at the Murfreesboro campus through July 2007.  The Board 
notes, however, that the veteran indicated in his July 2008 
hearing that he had seen his treating VA psychiatrist 
approximately one week prior to the hearing.  The Board 
acknowledges that the RO has sought records of the veteran's 
treatment at the TVHS and the Knoxville CBOC but notes that 
the latest records in the veteran's claims file date from May 
2008, several months before the veteran's last referenced 
treatment.  

The Board notes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically in the claims file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, as the 
identified VA medical records may have a bearing on the 
veteran's claims, on remand the agency of original 
jurisdiction (AOJ) must attempt to obtain the above-
identified medical records, along with any other examination 
or treatment records from the Knoxville CBOC and from the VA 
Tennessee Valley Healthcare System, and associate any records 
obtained with the claims file.  If any records sought are 
determined to be unavailable, the veteran must be notified of 
that fact pursuant to 38 C.F.R. § 3.159(e) (2008).

Further, the Board notes that the veteran indicated in his 
July 2008 hearing that his PTSD had worsened.  The veteran 
stated specifically that he had been experiencing panic 
attacks, both during the daytime and at night, and that he 
had had at least one hallucination of friends who were killed 
in Vietnam.  He also indicated that his PTSD symptoms were 
worsening in a May 2008 statement submitted to the RO.  

Regarding his claim for service connection for skin 
disability, the Board notes that the veteran is qualified, as 
a lay person, to report symptoms such as lesions on his skin 
that he experienced in service and has experienced since his 
time on active duty.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  Likewise, where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfillment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  See Allday 
v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (where the appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled the appellant 
for another examination).  In that connection, the Board 
notes that at the January 2007 VA Agent Orange examination, 
the VA examiner opined that the veteran's chronic acne 
vulgaris was "exacerbated" by Vietnam.  It is not clear, 
however, whether the examiner based this conclusion on review 
of the veteran's medical history and claims file or solely on 
the veteran's report of having suffered from acne while in 
service.  The Board further notes that the veteran has 
claimed that his PTSD has worsened since his last VA medical 
examination, which took place in January 2008.  

In light of these findings, therefore, a remand is required 
to have qualified VA medical examiners supplement the record 
with a report of examination regarding the etiology of the 
veteran's current skin condition and the current severity of 
the veteran's PTSD.  Under these circumstances, the veteran 
should be scheduled to undergo dermatologic and psychiatric 
examination at an appropriate VA medical facility.  See 38 
U.S.C.A. § 5103A.

The veteran is placed on notice that failure to report to the 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2008).

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The agency of original jurisdiction 
(AOJ) should obtain from the VA Knoxville 
Community Based Outpatient Clinic and 
from the VA Tennessee Valley Healthcare 
System any available medical records 
pertaining to the veteran's examination 
or treatment at the Murfreesboro campus 
or any affiliated facility at any time 
from June 1, 2008, to the present.  The 
AOJ must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) (2008) regarding 
requesting records from Federal 
facilities.  Any other sources of 
treatment records identified by the 
veteran should also be contacted.  All 
records and/or responses received should 
be associated with the claims file.  If 
any records sought are determined to be 
unavailable, the veteran must be notified 
of that fact pursuant to 38 C.F.R. 
§ 3.159(e) (2008).

2.  Once the above development has been 
completed, the veteran should be 
afforded VA dermatological and 
psychiatric examinations by qualified 
VA personnel.  

Dermatologic examination-The examiner 
must provide a diagnosis of the 
veteran's current skin disability or 
disabilities.  The examiner must also 
provide an etiological opinion as to 
whether it is at least as likely as not 
(i.e., at least a 50 percent 
probability) that any identified 
disease process is related to the 
veteran's military service, including 
the veteran's conceded exposure to 
herbicides while serving in Vietnam.  
The veteran's claims file, including a 
copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  If the examiner finds that 
the veteran's current skin disability 
is not related to or worsened by his 
time in Vietnam, as found by the 
January 2007 VA examiner, a complete 
rationale should be provided.  A 
detailed explanation should be provided 
for each opinion.

Psychiatric examination-The examiner 
must provide a detailed assessment of 
the current severity of the veteran's 
service-connected PTSD.  The veteran's 
claims file, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  The examiner 
must make all findings necessary to 
apply the rating criteria, paying 
particular attention to assessing the 
severity of the veteran's PTSD 
symptoms.  A global assessment of 
functioning (GAF) score should be 
provided along with an explanation of 
the score's meaning.  A complete 
rationale must be provided for all 
opinions expressed.

3.  The adjudicator must ensure that the 
requested examinations and medical 
findings answer the questions presented 
in this remand.  If any report is 
insufficient, it must be returned to the 
examiner for necessary corrective action, 
as appropriate.

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the claims for 
service connection for a skin disability 
and for a higher initial rating in light 
of all pertinent evidence and legal 
authority.  Consideration should be given 
to whether staged ratings for PTSD should 
be assigned in accordance with Fenderson.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


